                                          Case 4:18-cv-02841-JSW Document 59 Filed 01/16/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICK MUSGRAVE, et al.,                             Case No. 18-cv-02841-JSW
                                                        Plaintiffs,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9                                                        Re: Dkt. No. 58
                                  10     TAYLOR FARMS PACIFIC, INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 15, 2019, Plaintiffs filed their opposition to Defendants’ motion to dismiss.

                                  14   Plaintiffs filed a separate objection to Defendants’ request for judicial notice. Under Northern

                                  15   District Civil Local Rule 7-3(a), “[a]ny evidentiary and procedural objections to the motion must

                                  16   be contained within the brief or memorandum.” Defendants’ request for judicial notice contains

                                  17   evidentiary matters. Accordingly, Plaintiffs are HEREBY ORDERED TO SHOW CAUSE why

                                  18   the Court should not strike their objections for failure to comply with Local Rule 7-3(a).

                                  19   Plaintiffs’ response to this Order to Show Cause shall be due by January 22, 2019. Defendants’

                                  20   reply remains due on January 29, 2019, pending further order of the Court.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 16, 2019

                                  23                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
